Motion to modify decision and order entered June 17, 2010. Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is ordered that the motion is granted and the decretal paragraph of the decision and order is deleted and the following substituted in its place: Ordered that the judg*1169ment is reversed, on the law, matter remitted to the County Court of Warren County for a new trial on the present indictment solely with respect to the charges of murder in the second degree, burglary in the first degree, assault in the second degree and burglary in the second degree under counts two, three, four, five, six and seven, and indictment otherwise dismissed without prejudice to the People to re-present any appropriate charges to another grand jury. Spain, J.P., Rose, Lahtinen, Garry and Egan Jr., JJ., concur.